                      Case 1:21-cv-00714-DLC Document 16 Filed 05/27/21 Page 1 of 2




                                              THE CITY OF NEW YORK
JAMES E. JOHNSON                             LAW DEPARTMENT                                         ALANA R. MILDNER
Corporation Counsel                              100 CHURCH STREET                      Labor and Employment Law Division
                                                                                                     Phone: (212) 356-1177
                                                 NEW YORK, NY 10007
                                                                                                       Fax: (212) 356-2439
                                                                                               Email: amildner@law.nyc.gov
                                                                      May 27, 2021

        BY ECF
        Honorable Denise L. Cote
        United States District Court
        Southern District of New York
        500 Pearl Street
        New York, New York 10007

                          Re: Miranda v. City of New York et al.
                              Civil Action No. 21-CV-00714
                              Law Dept. No.: 2021-002807

        Dear Judge Cote:

                       I am an Assistant Corporation Counsel in the Office of James E. Johnson,
        Corporation Counsel of the City of New York, attorney for Defendants in the above-referenced
        proceeding. I write in accordance with Your Honor’s Individual Rules of Practice to respectfully
        request an extension of time from May 28, 2021 until June 28, 2021 for Defendants to respond to
        the Complaint, and for a corresponding adjournment of the initial conference presently scheduled
        for June 11, 2021. Additionally, the parties respectfully request that this case be referred to a
        magistrate judge for an early settlement conference.

                      This extension request is made because I am in need of additional time to prepare
        Defendants’ response to the Complaint and because the parties have conferred and believe this
        case may be ripe for early settlement. This is the third request for an extension to respond to the
        Complaint in this matter. Prior extensions of time were granted on March 10, 2021, ECF No. 13,
        and April 27, 2021, ECF No. 15. Plaintiff’s counsel, Denise Schulman, consents to this
        extension.

                       The parties believe an early resolution to this case may be possible, and
        accordingly, respectfully request that the Court refer this case to the designated magistrate judge
        for a settlement conference. The parties also respectfully request that the initial conference,
        presently scheduled for June 11, 2021, be adjourned. Both counsel are available for a conference
        during the week of July 12th, with the exception of July 13th and the afternoon of July 16th.
         Case 1:21-cv-00714-DLC Document 16 Filed 05/27/21 Page 2 of 2




              I thank the Court for its attention to this matter.

                                                              Respectfully submitted,

                                                              /s/

                                                              Alana R. Mildner
                                                              Assistant Corporation Counsel



CC: By ECF
Denise A. Schulman, Esq.
Joseph & Kirschenbaum LLP
Attorneys for Plaintiff Maria Miranda
32 Broadway, Suite 601
New York, NY 10004
212-688-5640
denise@jhllp.com




                                                 2
